Citation Nr: 9910582	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for subacute endocarditis with valvular 
heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran timely appealed that adverse 
determination.  

In his substantive appeal, he requested a personal hearing at 
the RO before a Member of the Board.  The hearing was 
scheduled for July 1998.  However, at the time of the 
scheduled hearing, he withdrew his request for the hearing.  
The case was subsequently sent to the Board for appellate 
determination.  

The Board also notes that the RO denied the veteran 
entitlement to service connection for heart murmur in March 
1997 and notified him of that decision the same month.  He 
filed a notice of disagreement to that determination in March 
1997 and he was sent a statement of the case, along with 
notification of his appellate rights, in March 1998.  The 
claims file does not contain a substantive appeal from the 
veteran on that issue.  Consequently, the issue of service 
connection for heart murmur is not before the Board at this 
time and will not be addressed in this decision.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's subacute endocarditis with valvular 
heart disease and any VA medical treatment or lack thereof.  


CONCLUSION OF LAW

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for subacute endocarditis with valvular 
heart disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran essentially contends that in June 1991 he went to 
the VA Medical Center (VAMC), Altoona, Pennsylvania, with 
complaints of difficulty urinating.  He claims he was seen by 
a physician's assistant, not a physician, and was left with 
the impression that everything was normal.  Subsequently, the 
veteran was diagnosed with endocarditis, which he claims 
originated in the prostate, and to valvular heart disease for 
which he underwent treatment in September 1991 at a non-VA 
medical facility.  The veteran asserts that the lack of 
proper treatment in failing to identify his infection in June 
1991 at the Altoona VAMC led to endocarditis and resulting 
cardiac problems.  

The veteran's outpatient treatment records from the Altoona 
VAMC show that he underwent routine medical examination on 
March 4, 1991.  On June 19, 1991, he returned with complaints 
of about 11/2 weeks of difficulty urinating and his urine 
suddenly stopping.  Upon examination, he had no fever, no 
chills, and no complaints of dysuria.  No hematuria was 
noted.  His skin was warm, lungs clear to auscultation, and 
heart had regular rate and rhythm with II/IV murmur.  Soft 
bowel sounds were noted in all quadrants.  No masses or 
hematuria were noted.  The diagnosis was rule out BPH (benign 
prostatic hypertrophy).  He was sent for a urinalysis.  He 
was again seen on June 27, 1991, at which time his urinary 
symptoms were almost back to normal.  At the time, he 
reported having had a history of pain on urination for 
approximately one week beginning June 10, 1991.  The June 27, 
1991, report also shows that the results of a urine culture 
taken on June 11, 1991, were negative.  The results of the 
urine culture from June 19, 1991, were negative.  

On August 22, 1991, the veteran was seen by his private 
physician, E. Limcuando, M.D., with complaints of confusion 
and drowsiness.  He underwent a CAT scan of the brain, which 
revealed no abnormality.  A carotid duplex sonogram revealed 
a stenosis of the left internal carotid artery.  Chest X-ray 
was unremarkable.  Prostate test results were all within 
normal limits.  His hemoglobin was 10.9 grams with a 
hematocrit of 31.9% and urinalysis showed a trace of blood.  
Because of the hemoglobin level reported, he was advised to 
return in a week for follow-up tests.  However, before the 
week had passed, he had become weak; he could hardly eat; and 
he developed some leg swelling and petechia on both lower 
extremities.  

On August 29, 1991, the veteran again was seen at the Altoona 
VAMC reporting being confused and unaware of his 
surroundings.  The VA examiner recommended that the veteran 
undergo testing.  The outpatient treatment report reflects 
that the veteran chose to have a second opinion and refused 
to comply with the testing at that time.  

After hardly eating, becoming weak, and developing some leg 
swelling and petechia on both lower extremities, the veteran 
was admitted to Somerset Hospital through the emergency room 
on September 2, 1991.  While hospitalized, cardiology 
consultation was obtained.  He was transferred to Allegheny 
General Hospital on September 6, 1991, with diagnoses of 
subacute bacterial endocarditis, aortic valvular disease with 
congestive heart failure, and anemia.  

The veteran's hospital records from Allegheny General reveal 
that he underwent left and right heart catheterization on 
September 17, 1991, and aortic valve replacement on September 
18, 1991.  On September 27, 1991, a Groshong catheter was 
inserted to allow continued antibiotic therapy post hospital 
discharge.  He was discharged from Allegheny General Hospital 
on October 2, 1991.  

In an October 1991 letter to Dr. Limcuando, F. Begg, M.D., an 
Allegheny General Hospital physician, informed the veteran's 
treating physician that the veteran had been seen in 
consultation by the Division of Infectious Diseases while 
hospitalized.  They confirmed the bacteria as Enterococcus 
with the prostate as the initial source of the bacteria.  The 
physician further notes that Enterococcus is an extremely 
difficult organism to treat medically, requiring ampicillin 
and aminoglyaside for 6-8 weeks.  Also, in view of the 
veteran's severe aortic insufficiency with decompensation, 
aortic valve replacement was considered prior to completion 
of the course of antibiotic therapy.  

In a medical summary dated in October 1991, G. Magovern, Jr., 
M.D., the surgeon who performed the above-mentioned 
procedures, related that the veteran did well postoperatively 
from a cardiac standpoint.  He continued to be treated with 
I.V. antibiotics for the subacute bacterial endocarditis and 
that, after the Groshong catheter was inserted, the veteran 
was continued on antibiotics at home.  

In a private medical report dated in April 1992, G. Cannon, 
M.D., related that he was evaluating the veteran as a new 
patient.  The report notes, by history, that the veteran had 
had a subacute bacterial endocarditis, which had developed 
from a prostate infection in May (not date given).  The 
physician noted the medical condition required surgery and an 
aortic valve replacement, secondary to deterioration of the 
valve and severe congestive heart failure.  

The report of the veteran's January 1993 VA examination notes 
a history of bacterial endocarditis, status post aortic valve 
replacement, occasionally symptomatic and under treatment.  
The report of his November 1996 VA examination notes 
essentially the same findings except, at that time, it was 
reported that he was stable with a residual feeling of 
tiredness.  

In August 1997, N. Singh, M.D, a VA physician in Infectious 
Diseases at the VAMC in Pittsburgh, Pennsylvania, reviewed 
the veteran's files after being requested to offer her 
opinion as to the etiology of the veteran's subacute 
endocarditis with subsequent valvular heart disease.  At that 
time, she requested the results of the veteran's June 19, 
1991, urine analysis which was taken at the Altoona VAMC.  
The results of the urine culture, taken on June 19, 1991, 
were negative.  However, information from the Altoona VAMC 
indicates that, although a urine analysis was then ordered, 
it was not completed; hence, there were no results to report.

In her November 1997 report, Dr. Singh indicated that her 
review of the information recorded and documented in the 
veteran's medical records revealed that when the veteran was 
examined on June 19, 1991, had no dysuria, fever, chills or 
hematuria, which would be signs suggestive of prostatitis or 
prostate infection.  She also noted that the urine culture 
obtained on June 19, 1991, was negative for the growth of 
bacteria, i.e., Enterococcus was not detected in the culture.  
No antibiotics had been prescribed.  Thus, prostatic 
infection, if present, would likely not have resolved 
spontaneously.  Furthermore, on follow-up examination in the 
genitourinary clinic on June 27, 1991, the veteran's 
outpatient treatment notes indicate clearing of symptoms.  It 
was Dr. Singh's opinion that, based on negative urine culture 
results, and absence of dysuria or fever, a diagnosis of 
infection of the prostate with Enterococcus cannot be 
conclusively established.  Dr. Singh related that 
Enterococcal genitourinary infections can develop into 
endocarditis; however, a diagnosis of Enterococcal prostatic 
infection was not proven in the veteran.  She further related 
that medical literature indicates that not all cases of 
Enterococcal endocarditis are preceded by a genitourinary 
infection.  Thus, she concluded that Enterococcal 
endocarditis could have occurred in the veteran with the 
absence of a genitourinary source or focus of infection.  

Another VA physician, R. Salerni, M.D., was requested to 
review the veteran's medical records an offer an opinion as 
to the etiology of the subacute endocarditis with valvular 
heart disease.  In her December 1997 report, Dr. Salerni 
notes that the veteran's records were reviewed; that at the 
time of the veteran's June 1991 emergency room visit, there 
was no indication of the description of symptoms; and there 
was no urinary tract infection, prostatitis, or prostate 
infection by a culture report from that time.  She also noted 
that there was no demonstrable infection and there were other 
sites for the focus of infection with Enterococcal bacteria 
that could produce endocarditis besides the urinary tract.  
She also offered that, even if there was demonstrated 
infection, what one could only say is that in some instances 
this might produce endocarditis; she noted, however, that it 
is impossible to state that, even if an infection was 
present, it would have produced subsequent infections.  In 
summary, after review of the records, Dr. Salerni concluded 
that the source for the veteran's endocarditis is not 
apparent in the information provided, specifically that 
relating to the veteran's June 1991 Altoona VAMC evaluations.  

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a result 
of VA hospitalization or medical or surgical treatment, and 
the injury or aggravation results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, then 
compensation, including disability, death, or dependency and 
indemnity compensation, is awarded in the same manner as if 
the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).  

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  

In the veteran's case, his claim for benefits under 
38 U.S.C.A. § 1151 was filed in April 1992, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, if the applicable statutory and regulatory 
criteria are met, this claim could be granted without 
evidence of either fault by VA or an intervening event not 
reasonably foreseeable.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  See 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist the 
veteran in developing the facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Thus, the threshold question for 
any claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  See Murphy, 1 Vet. App. at 81.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  See Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
must provide must be sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
Lathan v. Brown, 7 Vet.App. 359 (1995).  Where the 
determinative issue is factual in nature, competent lay 
evidence may suffice.  See Gregory, 8 Vet.App. at 568.  Where 
the determinative issue involves medical etiology or 
diagnosis, medical evidence is required.  See Lathan, 7 Vet. 
App. at 359.  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, in the adjudication 
of service connection claims and claims for benefits under 
the provisions of 38 U.S.C.A. § 1151.  See VAOGCPREC 7-97 
(Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 1997).  In 
addition, a claimant under the provisions of 38 U.S.C.A. 
§ 1151 must submit sufficient evidence to make a claim well 
grounded.  See Ross v. Derwinski, 3 Vet. App. 141, 144 
(1992); Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization, medical 
examination, or treatment.

In this case, the veteran maintains that he underwent medical 
evaluation by a physician's assistance at a VA medical 
facility on June 19, 1991, for complaints of difficulty 
urinating and that he was reevaluated later the same month.  
He asserts that two months later, he was hospitalized in a 
private hospital where he was diagnosed with subacute 
endocarditis and valvular heat disease.  He alleges that his 
resulting bacterial infection and subsequent bacteria-related 
heart disease were the result of VA medical personnel's 
failure to diagnose the Enterococcus bacteria in his prostate 
when he was examined in June 1991.

However, the Board finds that the record contains no medical 
evidence to support the veteran's allegations.  As indicated 
above, the record clearly indicates that when the veteran 
sought treatment for urinary complaints in June 1991, the 
results of urine cultures were negative, and that his 
symptoms all but resolved within approximately one week.  

Two months after his June 1991 VA outpatient treatment, his 
private physician saw him for complaints of confusion and 
drowsiness.  Medical test results were essentially normal, 
except his hemoglobin was 10.9 grams with a hematocrit of 
31.9% and urinalysis showed a trace of blood.  He was advised 
to return within a week for follow-up tests.  Seven days 
later, he was seen in the Altoona VAMC reporting being 
confused and unaware of his surroundings.  Testing was 
recommended; however, he chose to seek another opinion and 
refused to comply with the testing at that time.  Four days 
later, he was admitted to Somerset Hospital where a 
cardiology consultation was obtained and, four days after 
admission, was transferred to Allegheny General Hospital with 
diagnoses of subacute bacterial endocarditis, aortic valvular 
disease with congestive heart failure, and anemia.  During 
his hospitalization, the presence of Enterococcus bacteria 
was confirmed, with the prostate as the initial source of the 
bacteria. 

Hence, private medical evidence establishes that Enterococcus 
bacteria was present in September 1991; that the veteran's 
prostate was then identified as the initial source of the 
bacteria; and that the veteran subsequently developed 
subacute bacterial endocarditis and aortic valvular disease 
with congestive heart failure.  Significantly, however, there 
is no competent medical evidence or opinion indicating that 
Enterococcus bacteria also was present at the time of the 
veteran's VA outpatient treatment on June 19 and/or 27, 1991, 
or that such infection led to the later development of 
endocarditis.  On the contrary, in the only medical opinions 
of record to address the question of the etiology of the 
Enterococcus infection, two VA physicians have essentially 
indicated that the record does not establish the existence of 
Enterococcal prostatic infection in June 1991.  Both pointed 
to evidence that would weigh against such a conclusion, such 
as the absence of symptoms indicative of infection, the 
negative urine culture on June 19, and the fact that a 
clearing of symptoms was reported soon thereafter, on June 
27.  Moreover, in her November 1997 opinion, Dr. Sigh even 
questioned the veteran's prostate as the source of the 
Enterococcus bacteria, and in a December 1997 opinion, Dr. 
Salerni opined that even if there was a demonstrated 
[Enterococcal prostatic] infection, she was unable to 
conclude that there was a nexus between such an infection and 
the veteran's subsequent endocarditis; indeed, she noted that 
the source for the veteran's endocarditis was not apparent 
from the information provided.  

In short, neither of the medical opinions on the questions 
central to this appeal is supportive of the veteran's claim, 
and he has not presented any competent medical opinion in 
support thereof.  In this regard, the Board acknowledges the 
notation in Dr. Gannon's April 1992 report that the veteran 
had endocarditis that had developed from a prostate infection 
that he had developed in May (no year provided).  Clearly, 
however, such notation is merely a reiteration of the 
veteran's reported history; it is presented in the "Past 
Medical History" portion, Dr. Gannon then noted that the 
veteran was a new patient, and there is no indication that 
his notation was based upon a review of any of the veteran's 
past medical treatment records, or that it represented Dr. 
Gannon's medical judgment based upon such a review.  Hence, 
such report does not constitute competent medical evidence of 
a nexus between the additional disability (endocarditis) and 
VA medical and/or surgical treatment (or the lack thereof), 
the heart of the veteran's section 1151 claim.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).

The Board does not doubt the veteran's sincere belief that 
his subacute endocarditis with valvular heat disease is the 
result of his medical care, or lack of diagnosis, at the 
Altoona VAMC.  However, the Board's decision must be based 
upon competent medical testimony or documentation; it is not 
permitted to reach medical determinations without a solid 
foundation in the record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Where, as here, the veteran's case turns on 
a medical matter, the veteran may not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony and/or opinions because, as a 
lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); Carbino v. Gober, 1 Vet. App. 507, 510 
(1997).  The Board would also emphasize that a grant of 
service connection cannot be made on the basis of resort to 
mere speculation.  See 38 C.F.R. § 3.102.

In the absence of competent medical evidence to support the 
claim, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for compensation 
under 38 U.S.C.A. § 1151 for subacute endocarditis with 
valvular heart disease is well grounded.  As the duty to 
assist has not been triggered by evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the record to support his claim for compensation.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances that would put the VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well-ground the veteran's 
compensation claim under 38 U.S.C.A. § 1151.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO, which did 
not specifically deny the claim as not well grounded, but 
appears to have considered the veteran's claim on the merits.  
However, when an RO does not specifically address the 
question whether a claim was well grounded but rather, as 
here, proceeds to adjudicate on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board finds that the duty to inform the 
veteran of evidence needed to complete his application for 
benefits has been met.  See 38 C.F.R. § 5103; Robinette, 8 
Vet. App. at 77-78.  

ORDER

In the absence of evidence of a well-grounded claim, 
compensation under the provisions of 38 C.F.R. § 1151 for 
subacute endocarditis with valvular heart disease is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

